


109 HR 5363 IH: Natural Disaster Relief

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5363
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Lucas introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide assistance to agricultural producers for crop
		  and livestock losses resulting from recent, catastrophic natural disasters, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Natural Disaster Relief
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Agricultural Production Losses
					Sec. 101. Crop disaster assistance.
					Sec. 102. Livestock assistance.
					Sec. 103. Sugarcane and sugar beet disaster
				assistance.
					Sec. 104. Specialty crops and nursery crops.
					Sec. 105. Tree assistance program.
					Sec. 106. Dairy assistance.
					Sec. 107. Cottonseed.
					Sec. 108. Reduction in payments.
					Title II—Conservation
					Sec. 201. Natural Resources Conservation Service.
					Sec. 202. Emergency watershed protection program.
					Sec. 203. Emergency conservation program.
					Sec. 204. Additional funds for delivery of conservation-related
				technical assistance.
					Title III—Farm Service Agency
					Sec. 301. Funding for additional personnel.
					Title IV—Miscellaneous
					Sec. 401. Regulations.
					Sec. 402. Emergency designation.
				
			2.DefinitionsIn this Act:
			(1)Additional
			 coverageThe term additional coverage has the
			 meaning given the term in section 502(b)(1) of the Federal Crop Insurance Act
			 (7 U.S.C. 1502(b)(1)).
			(2)Disaster
			 countyThe term disaster county means—
				(A)a county included in the geographic area
			 covered by a natural disaster declaration; and
				(B)each county contiguous to a county
			 described in subparagraph (A).
				(3)Hurricane-affected
			 countyThe term hurricane-affected county
			 means—
				(A)a county included
			 in the geographic area covered by a natural disaster declaration related to
			 Hurricane Katrina, Hurricane Rita, Hurricane Wilma, or a related condition;
			 and
				(B)each county
			 contiguous to a county described in subparagraph (A).
				(4)Insurable
			 commodityThe term insurable commodity means an
			 agricultural commodity (excluding livestock) for which the producers on a farm
			 are eligible to obtain a policy or plan of insurance under the Federal Crop
			 Insurance Act (7 U.S.C. 1501 et seq.).
			(5)Natural disaster
			 declarationThe term natural disaster declaration
			 means—
				(A)a natural disaster declared by the
			 Secretary—
					(i)during calendar year 2005 under section
			 321(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961(a)); or
					(ii)during calendar year 2006 under that
			 section, but only if the declaration was made before the date of the enactment
			 of this Act or a request for such a declaration was pending as of that date and
			 the declaration is subsequently made; or
					(B)a major disaster or emergency designated by
			 the President—
					(i)during calendar year 2005 under the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.); or
					(ii)during calendar year 2006 under that Act,
			 but only if the designation was made before the date of the enactment of this
			 Act or a request for such a designation was pending as of that date and the
			 designation is subsequently made.
					(6)Noninsurable
			 commodityThe term noninsurable commodity means a
			 crop for which the producers on a farm are eligible to obtain assistance under
			 section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7333).
			(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			IAgricultural
			 Production Losses
			101.Crop disaster
			 assistance
				(a)Assistance
			 availableThe Secretary shall
			 use such sums as are necessary of funds of the Commodity Credit Corporation to
			 make emergency financial assistance available to producers on a farm, other
			 than producers of sugar cane or sugar beets, that incurred qualifying quantity
			 or quality losses for—
					(1)the 2005 crop due
			 to damaging weather or any related condition (including losses due to crop
			 diseases, insects, and delayed harvest), as determined by the Secretary;
			 and
					(2)the 2006 crop due to damaging weather or
			 any related condition (including losses due to crop diseases, insects, and
			 delayed harvest), as determined by the Secretary, with respect to which a
			 natural disaster declaration is made.
					(b)Election of crop
			 yearIf a producer incurred
			 qualifying crop losses in both the 2005 and 2006 crop years, the producer shall
			 elect to receive assistance under this section for losses incurred in either
			 the 2005 crop year or the 2006 crop year, but not both crop years.
				(c)Administration
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 make assistance available under this section in the same manner as provided
			 under section 815 of the Agriculture, Rural Development, Food and Drug
			 Administration and Related Agencies Appropriations Act, 2001 (Public Law
			 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for
			 quantity and economic losses as were used in administering that section, except
			 that the payment rate shall be 50 percent of the established price, instead of
			 65 percent.
					(2)Loss thresholds
			 for quality lossesIn the case of a payment for quality loss for
			 a crop under subsection (a), the loss thresholds for quality loss for the crop
			 shall be determined under subsection (d).
					(d)Quality
			 losses
					(1)In
			 generalSubject to paragraph (3), the amount of a payment made to
			 producers on a farm for a quality loss for a crop under subsection (a) shall be
			 equal to the amount obtained by multiplying—
						(A)65 percent of the
			 payment quantity determined under paragraph (2); by
						(B)50 percent of the
			 payment rate determined under paragraph (3).
						(2)Payment
			 quantityFor the purpose of paragraph (1)(A), the payment
			 quantity for quality losses for a crop of a commodity on a farm shall equal the
			 lesser of—
						(A)the actual
			 production of the crop affected by a quality loss of the commodity on the farm;
			 or
						(B)the quantity of
			 expected production of the crop affected by a quality loss of the commodity on
			 the farm, using the formula used by the Secretary to determine quantity losses
			 for the crop of the commodity under subsection (a).
						(3)Payment
			 rateFor the purpose of paragraph (1)(B) and in accordance with
			 paragraphs (5) and (6), the payment rate for quality losses for a crop of a
			 commodity on a farm shall be equal to the difference between—
						(A)the per unit
			 market value that the units of the crop affected by the quality loss would have
			 had if the crop had not suffered a quality loss; and
						(B)the per unit
			 market value of the units of the crop affected by the quality loss.
						(4)EligibilityFor
			 producers on a farm to be eligible to obtain a payment for a quality loss for a
			 crop under subsection (a), the amount obtained by multiplying the per unit loss
			 determined under paragraph (1) by the number of units affected by the quality
			 loss shall be at least 25 percent of the value that all affected production of
			 the crop would have had if the crop had not suffered a quality loss.
					(5)Marketing
			 contractsIn the case of any production of a commodity that is
			 sold pursuant to 1 or more marketing contracts (regardless of whether the
			 contract is entered into by the producers on the farm before or after harvest)
			 and for which appropriate documentation exists, the quantity designated in the
			 contracts shall be eligible for quality loss assistance based on the 1 or more
			 prices specified in the contracts.
					(6)Other
			 productionFor any additional production of a commodity for which
			 a marketing contract does not exist or for which production continues to be
			 owned by the producer, quality losses shall be based on the average local
			 market discounts for reduced quality, as determined by the appropriate State
			 committee of the Farm Service Agency.
					(7)Quality
			 adjustments and discountsThe appropriate State committee of the
			 Farm Service Agency shall identify the appropriate quality adjustment and
			 discount factors to be considered in carrying out this subsection,
			 including—
						(A)the average local
			 discounts actually applied to a crop; and
						(B)the discount
			 schedules applied to loans made by the Farm Service Agency or crop insurance
			 coverage under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
						(8)Eligible
			 productionThe Secretary shall carry out this subsection in a
			 fair and equitable manner for all eligible production, including the production
			 of fruits and vegetables, other specialty crops, and field crops.
					(e)Payment
			 limitations
					(1)Limit on amount
			 of assistanceAssistance provided under this section to a
			 producer for losses to a crop, together with the amounts specified in paragraph
			 (2) applicable to the same crop, may not exceed 95 percent of what the value of
			 the crop would have been in the absence of the losses, as estimated by the
			 Secretary.
					(2)Other
			 paymentsIn applying the limitation in paragraph (1), the
			 Secretary shall include the following:
						(A)Any crop insurance
			 payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or
			 payment under section 196 of the Federal Agricultural Improvement and Reform
			 Act of 1996 (7 U.S.C. 7333) that the producer receives for losses to the same
			 crop.
						(B)The value of the
			 crop that was not lost (if any), as estimated by the Secretary
						(f)Eligibility for
			 assistance
					(1)In
			 generalExcept as provided in paragraph (2), the producers on a
			 farm shall not be eligible for assistance under this section with respect to
			 losses to an insurable commodity or noninsurable commodity if the producers on
			 the farm—
						(A)in the case of an
			 insurable commodity, did not obtain a policy or plan of insurance for the
			 insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.) for the crop incurring the losses;
						(B)in the case of a
			 noninsurable commodity, did not file the required paperwork, and pay the
			 administrative fee by the applicable State filing deadline, for the
			 noninsurable commodity under section 196 of the Federal Agriculture Improvement
			 and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the
			 losses;
						(C)had average
			 adjusted gross income (as defined by section 1001D(a) of the Food Security Act
			 of 1985 (7 U.S.C. 1308–3a(a)), of greater than $2,500,000 in 2004; or
						(D)were not in
			 compliance with highly erodible land conservation and wetland conservation
			 provisions.
						(2)Contract
			 waiverThe Secretary may waive paragraph (1) with respect to the
			 producers on a farm if the producers enter into a contract with the Secretary
			 under which the producers agree—
						(A)in the case of an
			 insurable commodity, to obtain a policy or plan of insurance under the Federal
			 Crop Insurance Act (7 U.S.C. 1501 et seq.) providing additional coverage for
			 the insurable commodity for each of the next 2 crops, at a coverage level that
			 provides—
							(i)not
			 less than 65 percent of the actual production history for the crop produced on
			 the farm; and
							(ii)100
			 percent of the expected market price or a comparable coverage (as determined by
			 the Federal Crop Insurance Corporation); and
							(B)in the case of a
			 noninsurable commodity, to file the required paperwork and pay the
			 administrative fee by the applicable State filing deadline, for the
			 noninsurable commodity for each of the next 2 crops under section 196 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).
						(3)Effect of
			 violationIn the event of the violation of a contract under
			 paragraph (2) by a producer, the producer shall reimburse the Secretary for the
			 full amount of the assistance provided to the producer under this
			 section.
					(g)Timing
					(1)In
			 generalSubject to paragraph (2), the Secretary shall make
			 payments to producers on a farm for a crop under this section not later than 60
			 days after the date the producers on the farm submit to the Secretary a
			 completed application for the payments.
					(2)InterestIf
			 the Secretary does not make payments to the producers on a farm by the date
			 described in paragraph (1), the Secretary shall pay to the producers on a farm
			 interest on the payments at a rate equal to the current (as of the sign-up
			 deadline established by the Secretary) market yield on outstanding, marketable
			 obligations of the United States with maturities of 30 years.
					102.Livestock
			 assistance
				(a)Livestock
			 Compensation Program
					(1)Use of commodity
			 credit corporation fundsEffective beginning on the date of
			 enactment of this Act, the Secretary shall use funds of the Commodity Credit
			 Corporation to carry out the 2002 Livestock Compensation Program announced by
			 the Secretary on October 10, 2002 (67 Fed. Reg. 63070), to provide compensation
			 for livestock losses during calendar years 2005 and 2006 for losses that
			 occurred prior to the date of enactment of this Act (including wildfire
			 disaster losses in the State of Texas and other States) due to a disaster, as
			 determined by the Secretary, except that the payment rate shall be 75 percent
			 of the payment rate established for the 2002 Livestock Compensation
			 Program.
					(2)Eligible
			 applicantsIn carrying out the program described in paragraph
			 (1), the Secretary shall provide assistance to any applicant that—
						(A)(i)conducts a livestock
			 operation that is located in a disaster county, including any applicant
			 conducting a livestock operation with eligible livestock (within the meaning of
			 the livestock assistance program under section 101(b) of division B of Public
			 Law 108–324 (118 Stat. 1234)); or
							(ii)produces an animal described in
			 section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21
			 U.S.C. 321d(a)(1)); and
							(B)meets all other
			 eligibility requirements established by the Secretary for the program.
						(3)Election of
			 lossesIf a producer incurred
			 livestock losses in both calendar years 2005 and 2006, the producer shall elect
			 to receive payments under this subsection for losses incurred in either
			 calendar year 2005 or calendar year 2006, but not both calendar years.
					(4)MitigationIn
			 determining the eligibility for or amount of payments for which a producer is
			 eligible under the livestock compensation program, the Secretary shall not
			 penalize a producer that takes actions (recognizing disaster conditions) that
			 reduce the average number of livestock the producer owned for grazing during
			 the production year for which assistance is being provided.
					(5)LimitationThe
			 Secretary shall ensure, to the maximum extent practicable, that no producer on
			 a farm receives duplicative payments under this subsection and another Federal
			 program with respect to any loss.
					(b)Livestock
			 indemnity payments
					(1)In
			 generalThe Secretary shall use such sums as are necessary of
			 funds of the Commodity Credit Corporation to make livestock indemnity payments
			 to producers on farms that have incurred livestock losses during calendar years
			 2005 and 2006 for losses that occurred prior to the date of enactment of this
			 Act (including wildfire disaster losses in the State of Texas and other States)
			 due to a disaster, as determined by the Secretary, including losses due to
			 hurricanes, floods, anthrax, and wildfires.
					(2)Election of
			 lossesIf a producer incurred
			 livestock losses in both calendar years 2005 and 2006, the producer shall elect
			 to receive payments under this subsection for losses incurred in either
			 calendar year 2005 or calendar year 2006, but not both calendar years.
					(3)Payment
			 ratesIndemnity payments to a producer on a farm under paragraph
			 (1) shall be made at a rate of not less than 30 percent of the market value of
			 the applicable livestock on the day before the date of death of the livestock,
			 as determined by the Secretary.
					(c)Livestock
			 indemnity program for contract growers
					(1)In
			 generalSubject to subsection (d), the Secretary shall use funds
			 of the Commodity Credit Corporation to establish a program to assist poultry
			 producers in hurricane-affected counties that suffered income losses.
					(2)Terms and
			 conditionsThe program established under paragraph (1) shall
			 contain similar terms and conditions as the terms and conditions used for the
			 livestock indemnity program for contract growers described in subpart E of
			 chapter XIV of title 7, Code of Federal Regulations (as in effect on January 1,
			 2002).
					(d)Limit on amount
			 of assistanceThe Secretary shall ensure, to the maximum extent
			 practicable, that no producer on a farm receives duplicative payments under
			 this section and any other Federal program for the same loss.
				103.Sugarcane and
			 sugar beet disaster assistance
				(a)FloridaThe
			 Secretary of Agriculture shall use $120,000,000 of funds of the Commodity
			 Credit Corporation to make payments to processors in Florida that are eligible
			 to obtain a loan under section 156(a) of the Federal Agriculture Improvement
			 and Reform Act of 1996 (7 U.S.C. 7272(a)) to compensate first processors and
			 producers for crop and other losses in hurricane-affected counties that are
			 related to hurricanes, tropical storms, excessive rains, floods, and wind in
			 Florida during calendar year 2005, by an agreement on the same terms and
			 conditions, to the maximum extent practicable, as the payments made under
			 section 102 of the Emergency Supplemental Appropriations for Hurricane
			 Disasters Assistance Act of 2005 (Public Law 108–324; 118 Stat. 1235),
			 including that the 2005 base production of each harvesting unit shall be
			 determined using the same base year crop production history that was used
			 pursuant to the agreement under that section.
				(b)Louisiana
					(1)Compensation for
			 lossesThe Secretary shall use the funds, facilities, and
			 authorities of the Commodity Credit Corporation to make $120,000,000 in
			 payments to first processors of sugarcane that operate in a disaster county in
			 Louisiana, or obtain sugarcane from a disaster county in Louisiana, and that
			 are eligible to obtain a loan under section 156(a) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)), to compensate the
			 producers and first processors for crop and other losses due to Hurricane
			 Katrina, Hurricane Rita, or related conditions.
					(2)AdministrationAssistance
			 under this subsection shall be—
						(A)shared by an
			 affected first processor with affected producers that provide commodities to
			 the processor in a manner that reflects contracts entered into between the
			 processor and the producers, except with respect to a portion of the amount of
			 total assistance described under paragraph (1) necessary to compensate affected
			 producers for individual losses experienced by the producers, including losses
			 due to saltwater intrusion, flooding, wind damage, or increased planting,
			 replanting, or harvesting costs, which shall be transferred by the first
			 processor to the affected producers without regard to contractual share
			 arrangements; and
						(B)made available
			 under such terms and conditions as the Secretary determines are necessary to
			 carry out this subsection.
						(3)Loss
			 determinationIn carrying out this subsection, the Secretary
			 shall use the same base year to determine crop loss that was elected by a
			 producer to determine crop loss in carrying out the hurricane assistance
			 program under section 207 of the Agricultural Assistance Act of 2003 (Public
			 Law 108–7; 117 Stat. 543).
					(c)FundingThe
			 Secretary shall use $40,000,000 of funds of the Commodity Credit Corporation to
			 provide assistance to sugar beet producers that suffered production losses
			 (including quality losses) for the 2005 crop year.
				(d)RequirementThe
			 Secretary shall make payments under subsection (c) in the same manner as
			 payments were made under section 208 of the Agricultural Assistance Act of 2003
			 (Public Law 108–7; 117 Stat. 544), including using the same indemnity benefits
			 as were used in carrying out that section.
				(e)TexasThe
			 Secretary shall use $400,000 of funds of the Commodity Credit Corporation to
			 assist sugarcane growers in Texas by making a payment in that amount to the Rio
			 Grande Valley Sugar Growers, a farmer-owned cooperative sugarcane processor in
			 that State, for additional demurrage costs at the Port of Baton Rouge and
			 additional storage and transportation costs of raw sugar resulting from
			 hurricanes during calendar year 2005, excessive rains, floods, wind, and other
			 related conditions.
				(f)HawaiiThe Secretary shall use $6,000,000 of funds
			 of the Commodity Credit Corporation to assist sugarcane growers in Hawaii by
			 making a payment in that amount to an agricultural transportation cooperative
			 in Hawaii, the members of which are eligible to obtain a loan under section
			 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7272(a)).
				(g)Limit on amount
			 of assistanceThe Secretary shall ensure, to the maximum extent
			 practicable, that no producer on a farm receives duplicative payments under
			 this section and any other Federal program for the same loss.
				104.Specialty crops
			 and nursery crops
				(a)In
			 generalThe Secretary shall use funds of the Commodity Credit
			 Corporation to provide assistance to producers of specialty crops and nursery
			 crops in hurricane-affected counties.
				(b)Administration
					(1)In
			 generalAssistance required by subsection (a) shall be carried
			 out by the Secretary under the same terms and conditions as the special
			 disaster relief programs carried out for producers that suffered from crop
			 damage and tree losses, and carried out related cleanup, in certain areas of
			 Florida due to Hurricanes Charley, Frances, and Jeanne during August and
			 September 2004, as described in the notice of program implementation relating
			 to Florida citrus, fruit, vegetable, and nursery crop disaster programs (69
			 Fed. Reg. 63134 (October 29, 2004)).
					(2)Loss of
			 recordsDue to the complete destruction of the business records
			 of many producers, the Secretary shall use the best available information in
			 determining eligibility, determining losses, and calculating payment amounts
			 under this section.
					(c)Limit on amount
			 of assistanceThe Secretary shall ensure, to the maximum extent
			 practicable, that no producer on a farm receives duplicative payments under
			 this section and any other Federal program for the same loss.
				105.Tree assistance
			 program
				(a)Definition of
			 treeIn this section, the term tree includes a tree
			 (including a Christmas tree, ornamental tree, nursery tree, and potted tree),
			 bush (including a shrub), and vine.
				(b)ProgramExcept
			 as otherwise provided in this section, the Secretary shall use such sums as are
			 necessary of the funds of the Commodity Credit Corporation to provide
			 assistance under the tree assistance program established under sections 10201
			 through 10203 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8201 et seq.) to—
					(1)producers who
			 suffered tree losses in hurricane-affected counties; and
					(2)fruit and tree nut
			 producers in hurricane-affected counties for site preparation, replacement,
			 rehabilitation, and pruning.
					(c)CostsFunds
			 made available under this section shall also be made available to cover costs
			 associated with tree pruning, tree rehabilitation, and other appropriate
			 tree-related activities as determined by the Secretary.
				(d)Limit on amount
			 of assistanceThe Secretary shall ensure, to the maximum extent
			 practicable, that no producer on a farm receives duplicative payments under
			 this section and any other Federal program for the same loss.
				106.Dairy
			 assistanceThe Secretary shall
			 use $25,000,000 of the funds of the Commodity Credit Corporation to make
			 payments to dairy producers for dairy production losses and dairy spoilage
			 losses in hurricane-affected counties.
			107.Cottonseed
				(a)Cottonseed
			 assistanceThe Secretary
			 shall use $15,000,000 of the funds of the Commodity Credit Corporation to
			 provide assistance to producers and first-handlers of the 2005 crop of
			 cottonseed in hurricane-affected counties.
				(b)Terms and
			 conditionsAssistance under
			 subsection (a) shall be provided under the same terms and conditions as
			 assistance provided under section 206 of the Agricultural Assistance Act of
			 2003 (Public Law 108–7; 117 Stat. 543), except that assistance shall be—
					(1)distributed to producers and first handlers
			 of cottonseed; and
					(2)based on
			 cottonseed production during the most recent year for which a disaster payment
			 specifically for cottonseed was not authorized.
					108.Reduction in
			 paymentsThe amount of any
			 payment for which a producer is eligible under this title shall be reduced by
			 any amount received by the producer for the same loss or any similar loss
			 under—
				(1)the Department of Defense, Emergency
			 Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and
			 Pandemic Influenza Act, 2006 (Public Law 109–148; 119 Stat. 2680); or
				(2)an agricultural
			 disaster assistance provision contained in the announcement of the Secretary on
			 January 26, 2006.
				IIConservation
			201.Natural
			 Resources Conservation Service
				(a)Assistance to
			 clear debris and animal carcasses
					(1)Authority to
			 provide assistanceNotwithstanding any other provision of law,
			 the Secretary may provide financial and technical assistance to remove and
			 dispose of debris and livestock carcasses that could adversely affect health
			 and safety on non-Federal land in a hurricane-affected county or a disaster
			 county.
					(2)Provision of
			 assistance; funding sourceThe Secretary shall carry out this
			 subsection acting through the Natural Resources Conservation Service and using
			 funds made available for the emergency watershed protection program established
			 under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203).
					(3)Election of
			 lossesIf an applicant for
			 assistance under this subsection incurred debris and livestock damage in both
			 calendar years 2005 and 2006, the applicant shall elect to receive assistance
			 under this subsection for damages incurred in either calendar year 2005 or
			 calendar year 2006, but not both calendar years.
					(b)Authority to
			 Mitigate Effects of SaltwaterNotwithstanding any other provision of law,
			 the Secretary, acting through the Natural Resources Conservation Service and
			 using funds made available for the emergency conservation program established
			 under title IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.),
			 may provide financial and technical assistance to mitigate the effects of
			 saltwater intrusion.
				(c)Authority to use
			 certain practicesNotwithstanding any other provision of law, the
			 Secretary, acting through the Natural Resources Conservation Service, may use
			 direct check-writing practices and electronic transfers to provide financial
			 and technical assistance under the emergency watershed protection program
			 established under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C.
			 2203) in a hurricane-affected county.
				202.Emergency
			 watershed protection programThe Secretary shall use an additional
			 $108,500,000 of funds of the Commodity Credit Corporation to carry out
			 emergency measures identified by the Chief of the Natural Resources
			 Conservation Service as of the date of enactment of this Act through the
			 emergency watershed protection program established under section 403 of the
			 Agricultural Credit Act of 1978 (16 U.S.C. 2203).
			203.Emergency
			 conservation programThe
			 Secretary shall use an additional $17,000,000 of funds of the Commodity Credit
			 Corporation to carry out emergency measures identified by the Administrator of
			 the Farm Service Agency as of the date of enactment of this Act through the
			 emergency conservation program established under title IV of the Agricultural
			 Credit Act of 1978 (16 U.S.C. 2201 et seq.). Notwithstanding any other
			 provision of law, the Secretary may provide assistance in a hurricane-affected
			 county under the emergency conservation program without regard to subtitle C of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3821 et seq.).
			204.Additional
			 funds for delivery of conservation-related technical assistance
				(a)Technical
			 assistanceThe Secretary
			 shall use such sums as are necessary of the funds of the Commodity Credit
			 Corporation to provide an additional $1,000,000 of technical assistance under
			 section 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) in each State
			 that has a disaster county or hurricane-affected county.
				(b)Relationship to
			 other lawThe use of
			 Commodity Credit Corporation funds under subsection (a) to provide technical
			 assistance shall not be considered an allotment or fund transfer from the
			 Commodity Credit Corporation for purposes of the limit on expenditures for
			 technical assistance imposed by section 11 of the Commodity Credit Corporation
			 Charter Act (15 U.S.C. 714i).
				IIIFarm Service
			 Agency
			301.Funding for
			 additional personnelThe
			 Secretary shall use $23,000,000 of funds of the Commodity Credit Corporation to
			 hire additional County Farm Service Agency personnel—
				(1)to expedite the implementation of, and
			 delivery under, the agricultural disaster and economic assistance programs
			 under this Act; and
				(2)as the Secretary
			 determines to be necessary to carry out other agriculture and disaster
			 assistance programs.
				IVMiscellaneous
			401.Regulations
				(a)In
			 generalThe Secretary may promulgate such regulations as are
			 necessary to implement this Act.
				(b)ProcedureThe
			 promulgation of the regulations and administration of this Act shall be made
			 without regard to—
					(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
					(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
					(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
					(c)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
				402.Emergency
			 designationThe amounts
			 provided under this Act are designated as an emergency requirement pursuant to
			 section 402 of H. Con. Res. 95 (109th Congress).
			
